NO. 12-15-00071-CR

                          IN THE COURT OF APPEALS

              TWELFTH COURT OF APPEALS DISTRICT

                                    TYLER, TEXAS

HAROLD LLOYD BASS, JR.,                         §       APPEAL FROM THE 114TH
APPELLANT

V.                                              §       JUDICIAL DISTRICT COURT

THE STATE OF TEXAS,
APPELLEE                                        §       SMITH COUNTY, TEXAS

                                 MEMORANDUM OPINION
                                     PER CURIAM
       Harold Lloyd Bass, Jr. appeals his conviction for aggravated assault with a deadly
weapon. Appellant’s counsel filed a brief in compliance with Anders v. California, 386 U.S.
738, 87 S. Ct. 1396, 18 L. Ed. 2d 493 (1967) and Gainous v. State, 436 S.W.2d 137 (Tex. Crim.
App. 1969). We affirm.


                                         BACKGROUND
       Dennis Butler and Robert Nordick were driving to a concert when they observed a man
and a woman engaged in a dispute. The two men stopped to help the woman. The man,
Appellant, pointed a knife very close to Nordick’s face. Butler and Nordick returned to their
vehicle to wait for law enforcement. At some point, Appellant approached the vehicle, used the
knife to smash Butler’s driver’s side window, and walked away. Shortly thereafter, Appellant
pointed a firearm towards the vehicle and Butler drove the vehicle out of Appellant’s sight.
       When Deputy Justin Redding arrived at the scene, he found Appellant in possession of a
pocket knife. Appellant also had cuts on his arm that could have been made by glass. Redding
testified that the pocket knife was capable of causing death or serious bodily injury. Appellant
pleaded “not guilty” to aggravated assault with a deadly weapon, but pleaded “true” to the
indictment’s enhancement paragraph.         The jury found Appellant guilty and assessed a
punishment of imprisonment for twenty-five years and a $10,000 fine.


                        ANALYSIS PURSUANT TO ANDERS V. CALIFORNIA
       Appellant’s counsel filed a brief in compliance with Anders and Gainous. Appellant’s
counsel states that he has reviewed the record and concluded that it reflects no jurisdictional
defects or reversible error. In compliance with Anders, Gainous, and High v. State, 573 S.W.2d
807 (Tex. Crim. App. [Panel Op.] 1978), Appellant’s counsel presents a chronological
procedural history of the case and a professional evaluation of the record demonstrating why
there are no arguable issues for appeal. See Anders, 386 U.S. at 745, 87 S. Ct. at 1400; Gainous,
436 S.W.2d at 138; see also Penson v. Ohio, 488 U.S. 75, 80, 109 S. Ct. 346, 350, 102 L. Ed. 2d
300 (1988).
       Appellant filed a pro se brief in which he complains that (1) voir dire was conducted
outside his presence; (2) a knife is not a deadly weapon; (3) defense counsel failed to call two
witnesses; (4) he received ineffective assistance of counsel; (5) the victim and his friends
trespassed on Appellant’s property; and (6) the trial court failed to instruct the jury on a lesser-
included offense.    We have considered counsel’s brief and Appellant’s pro se brief, and
conducted our own independent review of the appellate record. We found no reversible error.
See Bledsoe v. State, 178 S.W.3d 824, 826–27 (Tex. Crim. App. 2005). Accordingly, we
conclude the appeal is wholly frivolous.


                                           CONCLUSION
       As required by Stafford v. State, 813 S.W.2d 503 (Tex. Crim. App. 1991), Appellant’s
counsel has moved for leave to withdraw. See also In re Schulman, 252 S.W.3d 403, 407 (Tex.
Crim. App. 2008) (orig. proceeding). Having concluded that this appeal is wholly frivolous, we
grant counsel’s motion for leave to withdraw and affirm the trial court’s judgment.
       Appellant’s counsel has a duty to, within five days of the date of this opinion, send a
copy of the opinion and judgment to Appellant and advise him of his right to file a petition for
discretionary review. See TEX. R. APP. P. 48.4; In re Schulman, 252 S.W.3d at 411 n.35.
Should Appellant wish to seek review of this case by the Texas Court of Criminal Appeals, he
must either retain an attorney to file a petition for discretionary review on his behalf or file a



                                                 2
petition for discretionary review pro se. Any petition for discretionary review must be filed with
Texas Court of Criminal Appeals within thirty days from the date of either this opinion or the
last timely motion for rehearing that was overruled by this Court. See TEX. R. APP. P. 68.2;
68.3(a). Any petition for discretionary review should comply with the requirements of Texas
Rule of Appellate Procedure 68.4. See In re Schulman, 252 S.W.3d at 408 n.22.
Opinion delivered June 15, 2016.
Panel consisted of Worthen, C.J., Hoyle, J., and Neeley, J.




                                             (DO NOT PUBLISH)



                                                          3
                                   COURT OF APPEALS

      TWELFTH COURT OF APPEALS DISTRICT OF TEXAS

                                           JUDGMENT

                                             JUNE 15, 2016


                                         NO. 12-15-00071-CR


                                   HAROLD LLOYD BASS, JR.,
                                          Appellant
                                             V.
                                    THE STATE OF TEXAS,
                                          Appellee


                                Appeal from the 114th District Court
                         of Smith County, Texas (Tr.Ct.No. 114-1453-14)

                        THIS CAUSE came to be heard on the appellate record and briefs filed
herein, and the same being considered, it is the opinion of this court that there was no error in the
judgment.
                        It is therefore ORDERED, ADJUDGED and DECREED that the judgment
of the court below be in all things affirmed, and that this decision be certified to the court
below for observance.
                    By per curiam opinion.
                    Panel consisted of Worthen, C.J., Hoyle, J. and Neeley, J.